Order filed December 3, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00606-CV
                                    ____________

                       CHARLOTTE GATES, Appellant

                                        V.

                   PLUM CREEK TOWNHOMES, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1135916

                                    ORDER

      Appellant’s brief was due November 20, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 20,
2019, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Justices Zimmerer, Spain, and Hassan.